Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 1 to the Registration Statement on Form S-4 of National Commerce Corporation of our report dated March 11, 2016 with respect to the consolidated financial statements as of December 31, 2015 and 2014 and for each of the three years in the period ended December 31, 2015. We also consent to the reference to our firm as it appears under the caption “Experts.” /s/PORTER KEADLE MOORE, LLC Atlanta, Georgia November 17, 2016
